Citation Nr: 1550530	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD), right knee, to include on an extraschedular basis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for DJD, left knee, to include on an extraschedular basis.  

3.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for bilateral hearing loss.  

4.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  

5.  Entitlement to an initial disability rating in excess of 40 percent for post phlebitic syndrome of the left leg.  

6.  Entitlement to an effective date earlier than July 2, 2002 for the grant of service connection for post phlebitis syndrome, left leg.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to April 1988 and from October 1990 to November 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, Virginia.  The August 2012 rating decision granted the Veteran's claim for compensation for post phlebitic syndrome of the left leg under 38 U.S.C. § 1151, and evaluated it as 40 percent disabling, effective July 2, 2002.  In the September 2012 rating decision, the 
AOJ determined that new and material evidence had not been received sufficient to reopen the claims of service connection for bilateral hearing loss and tinnitus.  The AOJ also granted separate 10 percent disability ratings for right and left knee DJD, effective May 3, 2012.  

The Veteran filed a formal notice of disagreement (NOD) with the August 2012 rating decision in June 2013, and requested both a rating in excess of 40 percent for compensation for post phlebitis syndrome of the left leg under 38 U.S.C. § 1151, and an earlier effective date for the grant of compensation for post phlebitic syndrome.  The Veteran also filed a NOD with the September 2012 rating decision which denied his claims for ratings in excess of 10 percent for the knee disabilities, as well as his petitions to reopen the claims seeking service connection for bilateral hearing loss and tinnitus in June 2013.  The Veteran perfected a timely appeal of his claims in May 2014, and the case has since been referred to the Board for appellate review.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen the claims of service connection for bilateral hearing loss and tinnitus, is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to initial ratings in excess of 10 percent for DJD of the right and left knee, and entitlement to an initial rating in excess of 40 percent for post phlebitic syndrome, left leg, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the July 1994 decision, the AOJ denied entitlement to service connection for bilateral hearing loss and tinnitus; the Veteran was notified of this decision in August 1994 and did not file a notice of disagreement.  

2.  Additional evidence received since the August 1994 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claims, and does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

3.  On July 2, 2002, the Veteran filed a claim for compensation pursuant to 38 U.S.C.A. § 1151 for post phlebitic syndrome of the left leg as a result of a vein ligation procedure performed at the VA on March 12, 1999, which occurred more than one year prior to the date of the initial claim for compensation.  

4.  In August 2012, the AOJ granted compensation, pursuant to 38 U.S.C.A. § 1151, for post phlebitic syndrome of the left leg, effective July 2, 2002, the date of receipt of the claim.


CONCLUSION OF LAW

1.  The August 1994 RO decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has not been received since the August 1994 rating decision, and the claims of service connection for bilateral hearing loss and tinnitus are not reopened.  38 U.S.C.A. § 5108 (West 2025); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for an effective date prior to July 2, 2002 for the award of compensation pursuant to 38 U.S.C.A. § 1151 for post phlebitic syndrome of the left leg have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In a letter issued in August 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter instructed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also, the August 2012 letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claims of service connection for bilateral hearing loss and tinnitus, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim also was provided in the August 2012 letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the August 2012 VCAA notice letter was issued prior to the currently appealed rating decision issued in September 2012; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  There has been no prejudice to the Veteran and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

With respect to the Veteran's claim for an earlier effective date, the Board notes that VCAA notice is unnecessary because the Veteran is challenging the effective date assigned for the grant of entitlement to compensation for post phlebitic syndrome of the left leg pursuant to 38 U.S.C. § 1151 by way of the August 2012 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an effective date prior to July 2, 2002, for the grant of compensation under 38 U.S.C. § 1151 for post phlebitic syndrome of the left leg.

In addition, in cases where compensation under 38 U.S.C. § 1151 has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided prior to the grant of compensation for post phlebitic syndrome of the left leg under 38 U.S.C. § 1151 was legally sufficient, VA's duty to notify in this case has been satisfied.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has also been reviewed and the Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, the Veteran has not been afforded a VA examination in connection with the claims to reopen.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  The Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate any relationship between a current disability and an injury or disease incurred during service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

I. Claims to Reopen

In July 1994, the RO denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of these decisions by way of the August 1994 letter.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  The Veteran did not initiate an appeal of the August 1994 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within one year of the August 1994 letter which notified the Veteran of the July 1994 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  

The claim of service connection for bilateral hearing loss and tinnitus, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for bilateral hearing loss and tinnitus, on a VA Form 21-526b (Supplemental Claim for Compensation) which was date stamped as received by the AOJ in May 2012.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2015).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the Veteran's application to reopen the claims of service connection for bilateral hearing loss and tinnitus, the evidence before VA at the time of the prior final August 1994 decision consisted of the Veteran's service treatment records, the April 1994 audiological examination, and the Veteran's lay statements. In the August 1994 decision, the AOJ noted that the Veteran underwent a number of audiological evaluations in service, as well as a VA audiological examination in April 1994, and the results of these tests were within normal limits as defined by VA guidelines.  The AOJ also noted that the Veteran had a 100 percent discrimination ability bilaterally at the time of his VA examination.  Ultimately, the AOJ concluded that the evidence of record did not establish that the Veteran had a bilateral hearing loss that was incurred in or aggravated during his period of military service, nor did the evidence show that the Veteran had a sensorineural hearing loss which manifested itself to a degree of 10 percent or more within one year from date of discharge from military service.  

With respect to the Veteran's claimed tinnitus, in the August 1994 decision, the AOJ noted that the Veteran's service treatment records were absent any complaints of tinnitus during his period of active duty.  The AOJ further noted that the records did not show that the Veteran had exposure to acoustic trauma or that he received any type of head injury in service.  The AOJ acknowledged the Veteran's statements during the April 1994 VA examination, wherein he reported constant tinnitus bilaterally as well as dizzy spells four months earlier.  According to the AOJ, the evidence of record did not show that the Veteran had tinnitus that was incurred in or aggravated during his period of military service.  The AOJ also noted that the evidence did not show that the Veteran had an organic disease of the nervous system which could be service-connected under 38 C.F.R. § 3.309.  

Indeed, review of the service treatment records show that at the January 1983 examination pursuant to the Veteran's enlistment in the U.S. Navy, the clinical evaluation of the ears, nose and throat was negative for any abnormalities, and on the entrance audiological evaluation, pure tone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5

A September 1985 Hearing Conservation Data Sheet reflects that the Veteran did participate in a Hearing Conservation training program several years later in an attempt to prevent noise-induced hearing loss.  When completing the Hearing Conservation Data sheet, the Veteran indicated that he worked in the Avionic Division.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 5, 5, 10, and 5.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 5, 5 , 5 and 0. 

A May 1987 Hearing Conservation Data sheet reflects that the Veteran underwent another audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 5, 5, 5, and 5.  For the left ear, auditory thresholds in the same frequencies were recorded as 10, 5, -5 , 0 and 0.  The audiometric findings from a subsequent audiological evaluation conducted in April 1988 were also shown to be within normal limits.  

The post-service records reflect that the Veteran was afforded a VA audiological evaluation in April 1994, the report of which is of record.  During the evaluation, the Veteran reported hearing loss in both ears as well as constant tinnitus and dizzy spells of four months duration.  He reported a history of noise exposure in service.  This report contains the Veteran's audiometric test results, the findings of which showed pure tone thresholds, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
0
0
0
5

Speech recognition scores using the Maryland CNC Test were shown to be 80 percent in the 100 percent in both ears.  Results from this audiological evaluation establish that the Veteran did not have a current hearing disability that satisfied the criteria under 38 C.F.R. § 3.385 (2015).  

A subsequent VA general examination was conducted several weeks later and also dated in April 1994.  During this evaluation, the Veteran reported some decreased hearing loss and ringing in both ears.  Examination of the ears was deemed unremarkable.  Based on his discussion with, and evaluation of, the Veteran, the VA examiner diagnosed him with having tinnitus, minimal, with nonspecific etiology.  

The evidence received since the August 1994 rating decision includes, but is not limited to, numerous private medical records, VA treatment records dated from 1999 to 2014, and the Veteran's lay assertions.  In the May 2012 claim, the Veteran sought to reopen his claims of service connection for bilateral hearing loss and tinnitus.  The private medical records associated with the claims file since the August 1994 rating decision predominantly focused on the Veteran's other health-related issues, and the majority of the VA treatment records are predominantly devoid of any complaints of, or treatment for, hearing loss and tinnitus.  Indeed, the VA treatment records reflect that the Veteran had the opportunity to report his hearing problems on a number of occasions, but failed to do during a majority these treatment visits.  Moreover, these records are also negative for any treatment for, or diagnoses of tinnitus and bilateral hearing loss.  At the December 2004 neurological consultation, the Veteran underwent a cranial nerve examination, the results of which reflected his hearing to be normal bilaterally.  The Veteran denied any hearing problems during the January 2005 Mental Health assessments, and further denied any hearing loss or tinnitus during the January 2005 History and Physical.  The January and March 2009 VA admission evaluation reports also document his denial of any hearing impairment.  VA treatment records reflect that the Veteran was admitted to the Emergency Department at the Huntington VAMC in December 2012, and the initial physical evaluation of the ear, nose and throat system was shown to be normal, with intact hearing, and normal otoscopic examination of the external canal and TMs.  Indeed, the Veteran did not report any decreased hearing during his December 2012 admission to the VAMC, and he denied any hearing impairment during a subsequent December 2012 Nursing Admission evaluation.  These records also predominantly negative for any complaints of tinnitus.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim of service connection for bilateral hearing loss and tinnitus has not been received, and the claim may not be reopened.  The majority of this evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claims.  Other than reiterating his previous assertions, the Veteran has not offered any additional medical evidence which reflects that he has bilateral hearing loss and tinnitus that originated in, or is/are in any way related to his military service.  In this regard, the Veteran has not submitted any evidence showing that he has a bilateral hearing loss disability in accordance with VA regulations, nor has he presented evidence showing that his tinnitus is related to service.  The Board acknowledges that the Veteran reported to experience a ringing/buzzing sound in his ears during a January 2000 VA treatment visit.  While the Veteran is competent to testify regarding observable symptomatology such as ringing in his ears, his lay testimony describing the nature of his tinnitus is redundant of prior assertions made prior to the August 1994 decision and considered then.  As such, the Board finds that the evidence submitted since August 1994 is cumulative or redundant of evidence previously considered by VA in adjudicating the Veteran's claims of service connection for hearing loss and tinnitus.  

In conclusion, the Veteran has failed to present any competent evidence that establishes a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 (2015).  He has also failed to provide any competent evidence reflecting a relationship between his current tinnitus and his military service beyond repeating his prior contentions relating his tinnitus to his military service.  Although the Veteran contends that his hearing loss and tinnitus arose as a result of his military service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  Furthermore, the Veteran has not alleged that his tinnitus manifested in service.  Instead, he has merely put forth a bare allegation that his current tinnitus is related to military service - assertions he previously made prior to the August 1994 decision.  Moreover, there is no medical evidence suggesting such a nexus.  In this regard, it does not appear that any the Veteran's treatment providers have related his tinnitus to service in any documentation of record.  

As noted elsewhere, the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness occurred during service is insufficient to require the Secretary to request an examination concerning the contended causal relationship between the Veteran's hearing loss and tinnitus and active service.  See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied service connection claims of service connection for bilateral hearing loss and tinnitus.  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, have not been received; hence, the requirements to reopen the claims for entitlement to service connection for bilateral hearing loss and tinnitus have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

II. Earlier Effective Date

The Veteran asserts that the AOJ should have assigned an effective date earlier than July 2, 2002 for the award of 38 U.S.C.A. § 1151 compensation for post phlebitic syndrome.  Following the August 2012 rating decision which granted compensation for post phlebitic syndrome of the left leg under 38 U.S.C. § 1151 and evaluated it as 40 percent disabling, effective July 2, 2002, the Veteran filed a notice of disagreement with this decision in June 2013 and sought an effective date prior to July 2, 2002 for the award of a 40 percent rating.  

The Veteran submitted an original claim for compensation pursuant to 38 U.S.C.A. § 1151 for "post phlebitic syndrome" that was received by VA on July 2, 2002.  This claim was granted by the RO in the August 2012 rating decision, which granted 38 U.S.C.A. § 1151 compensation for post phlebitic syndrome of the left leg, effective July 2, 2002 - the date the claim was initially received by VA.  A claim under the provision of 38 U.S.C.A. § 1151 compensation is akin to a claim for service connection because, if the 38 U.S.C.A. § 1151 claim is granted, the disability at issue is for all intents and purposes treated as though it is service connected.  

The Board finds that there was no correspondence received by VA prior to July 2, 2002 that can be construed as a claim for compensation for post phlebitic syndrome of the left leg.  The earliest evidence of any kind associated with the act or intention of filing a 38 U.S.C.A. § 1151 claim is the July 2002 VA Form 21-4138 which is date-stamped as received on July 2, 2002 and reflects the Veteran's contention that he continued to suffer from residual pain and swelling in his left leg following the saphenous vein ligation procedure he underwent on this leg at the Huntington VA Medical Center (VAMC) in March 1999.  VA treatment records dated in March/April 1999 reflect that the Veteran was admitted to the VAMC several weeks after the March 1999 procedure with evidence of deep venous thrombosis of the left lower extremity.  He underwent a duplex which revealed near complete occlusion of the superficial femoral and popliteal veins and was thereafter placed on Heparin.  Follow-up treatment records dated in April 1999 reflect that the Veteran was doing better, although he still complained of swelling and erythema in the left leg when it was not elevated.  Follow-up treatment records dated in May 1999 also documented improvement in the Veteran's left leg condition, and it was noted that the left leg swelling had improved with pressure stockings.  The Veteran underwent a bilateral venous duplex evaluation of the lower extremities with a private physician in October 1999, the findings of which were absent evidence of deep venous thrombosis.  The physician observed that the deep veins of both lower extremities were free of clots and had normal compressibility and augmentation.  Indeed, the VA treatment records are absent any complaints of, or treatment for, his left leg symptoms until August 2000.  A June 2002 private treatment report reflects that the Veteran suffered from post phlebitic syndrome in his legs, which had altered his gait and resulted in low back and myofascial pain.  

While entitlement to compensation under 38 U.S.C.A. § 1151 for post phlebitic syndrome of the left leg arose as early as March 12, 1999 (the date the Veteran underwent a saphenous vein ligation procedure on his left leg at the VA), the Veteran's claim was not received until July 2, 2002; therefore, the earliest effective date allowed by VA regulations under 38 C.F.R. § 3.400 is the date of claim.  See 38 C.F.R. § 3.400(i)(1) (the effective date of compensation awarded pursuant to 38 U.S.C.A. § 1151 is the date the aggravation or injury was suffered, if a claim is received within one year after that date, or the date the claim is received).  As the Veteran did not file a claim for compensation pursuant to 38 U.S.C.A. § 1151 within one year of the vein ligation procedure and the current effective date for the post phlebitic syndrome of the leg has already been established as the date of claim, VA regulations do not provide for an effective date earlier than July 2, 2002.  

While the Board is sympathetic to the fact that the Veteran has experienced pain, swelling, and tenderness in his left leg since the March 1999 vein stripping procedure, it is bound by the law, including the relevant statutes and regulations discussed above.  The Board does not have authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  There is no earlier date on which a claim for 38 U.S.C.A. § 1151 compensation, either formal or informal, can be inferred.  In this case, the effective date law and regulation provide that the date of receipt of the original claim is the proper effective date for the award of compensation pursuant to 38 U.S.C.A. § 1151 because a claim was not received by VA within one year of the date of the injury suffered by the Veteran.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of 38 U.S.C.A. § 1151 compensation earlier than July 2, 2002 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Finally, the Veteran has not alleged that clear and unmistakable error (CUE) was made in the August 2012 rating decision.


ORDER

As new and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for tinnitus, the appeal is denied.  

An effective date earlier than July 2, 2002 for the award of compensation pursuant to 38 U.S.C.A. § 1151 for post phlebitic syndrome, left leg is denied.


REMAND

DJD of the Right and Left Knee & Post Phlebitic Syndrome, Left leg

The Veteran was initially granted service connection for his bilateral knee disability (right and left patellofemoral syndrome) by way of the July 1994 rating decision.  These disabilities were initially evaluated as noncompensably disabling, and thereafter increased to 20 percent, effective May 28, 2001.  In May 2012, the Veteran sought a higher rating for his service-connected bilateral knee condition.  After undergoing a more recent VA orthopedic examination in August 2012, by way of the September 2012 rating decision, the AOJ bifurcated the Veteran's already service-connected bilateral knee disability to left knee DJD and right knee DJD, and granted separate 10 percent disability ratings for both disabilities.  

As noted above, the AOJ also granted compensation under 38 U.S.C. § 1151 for post phlebitic syndrome of the left leg, and evaluated it as 40 percent disabling, effective July 2, 2002.  He also contends that the symptoms associated with his post phlebitic syndrome are more severe than reflected by the assigned rating.  

VA treatment records generated at the Huntington VAMC, and dated from 2012 to 2014, reflect that the Veteran underwent an arthroscopic procedure and a partial meniscectomy of the left knee in November 2013.  Subsequent post-operative follow-up VA treatment records reflect the Veteran's complaints of numbness in the left leg.  During a December 2013 mental health consultation, the Veteran reported to experience numerous complications, including bone spurs and neuromas, following his below-the-knee amputation of the right lower extremity in 2010.  The Veteran described the pain in the residual limb as intense, and noted that the pain not only limits his ability to use prosthetics, but limits his activity as well.  The Veteran also reported to have ongoing pain in both knees, and added that he had tried various treatment options over the years, including injections, left meniscus surgery and pain medication.  According to the Veteran, the pain significantly impacts his quality of life.  

With regard to the Veteran's post phlebitic syndrome of the left leg, in the May 2015 letter, the Veteran's attorney took into consideration the Veteran's complaints of pain, swelling and discoloration in his left leg during his September 2002 VA examination.  Although the Veteran's claims file was reviewed by a VA physician in July 2012, this physician focused on the etiology of the Veteran's post-phlebitic syndrome of the left leg rather than the current severity of this disorder.  The more recent VA treatment records reflect the Veteran's complaints of increasing pain in the left leg due to his deep vein thrombosis and post-phlebitic syndrome.  These records further document ongoing treatment and care for recurrent/chronic deep vein thrombosis, and reflect the current long-term use of anticoagulants for recurrent deep vein thrombosis.  During the December 2013 mental health consultation, the Veteran reported a history of pain in the left leg due to his post-phlebitic syndrome, and noted that he had tried various pain treatments over the years to help alleviate his symptoms.  

Indeed, the record reflects that the Veteran has not been afforded another VA vein/arteries examination in connection to his post phlebitic syndrome since September 2002, and he has not been afforded another VA examination in connection to his bilateral knee disorder since August 2012.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Based on the Veteran's assertions, as well as the more recent VA treatment records, he appears to contend that these disabilities have worsened since he was last evaluated for them.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Consequently, new VA examinations are warranted for the purpose of determining the current severity of the Veteran's DJD of the right and left knees, and his post-phlebitic syndrome of the left knee.  

Extraschedular Consideration

An extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate.  38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring Veterans for extra-schedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-" an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extra-schedular evaluation may be based on the collective impact of the Veteran's disabilities.  See Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014).  

In the May 2015 correspondence, the Veteran, through his attorney, asserted that he is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the period prior to January 10, 2006 (the date in which he was granted entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See March 2014 rating decision.  The Veteran's attorney referenced evidence within the claims file which indicated that the Veteran's service-connected disabilities significantly interfered with his ability to perform his prior occupational duties at the United States Postal Office.  She specifically took note of a letter issued by the Veteran's former supervisor at the U.S. Postal Office, W.C.V., and date-stamped as received in July 2002.  In the letter, W.C.V. noted that since the Veteran's March 1999 vein stripping procedure, he had not only used all of his sick and annual leave, but he now had attendance problems due to his health problems.  According to W.C.V., the Veteran's experiences shooting pain and swelling in his legs which causes him to frequently miss work.  W.C.V. further noted that when he is at work, the Veteran has trouble competing his assigned tasks, and must be supervised to make sure his work is completed, that he maintains his concentration and continues working, and that he does not hurt himself by not paying attention.  

The Veteran also submitted an absence analysis sheet which documented the number of days he had taken off of work during the 2002 year.  He submitted another statement dated in October 2002 and noted that the absence sheet documented the number of days he had to take off from work due to his service-connected condition.  According to the Veteran, the absence analysis sheet reflects that he had missed nearly thirty-one days out of the first 100 days of the year, which amounts to "1/3 of the time [he] is out of work."  

As the outcome of the remanded claims for initial ratings in excess of 10 percent for DJD of the right and left knees, and an initial rating in excess of 40 percent for post phlebitic syndrome of the left leg might also impact the claims on an extraschedular basis, the latter claims are inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, the claims should be adjudicated on a schedular basis prior to adjudication on an extraschedular basis

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the right and left knee disabilities, and the post phlebitic syndrome of the left leg, that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including Huntington VAMC since March 2014.  All such available documents should be associated with the claims file.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected DJD of the right and left knees.  The claims folder, and any records on the Virtual VA and VBMS paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with these service-connected knee disorders should be noted in the examination report.  In particular, the examiner should discuss limitation of motion, instability, or any ankylosis associated with each knee.  

Also, the examiner should discuss whether each knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses each knee repeatedly over a period of time.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination of his service-connected post-phlebitic syndrome of the left leg.  The claims folder, and any records on the Virtual VA and VBMS paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  The examiner should comment on any functional loss associated with this disability along with whether there is related: edema (intermittent or persistent); aching and fatigue after prolonged standing or walking; relief of symptoms by elevation or compression hosiery; stasis pigmentation; eczema; ulceration (intermittent or persistent); subcutaneous induration; or massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4. The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the remaining claims.  The originating agency should consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  If any issues on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


